—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered April 7, 1997, convicting defendant, after a jury trial, of auto stripping in the second degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
The court properly exercised its discretion in removing de*135fendant from the courtroom during the suppression hearing. Defendant continually disrupted the hearing despite repeated warnings to cease his outbursts. Although the court did not specifically warn defendant that continued misconduct would result in removal (see, CPL 260.20), such a warning was unnecessary under the circumstances. Moreover, defendant’s outbursts included an explicit demand to be removed. We have considered and rejected defendant’s remaining claims. Concur — Sullivan, P. J., Rubin, Saxe, Buckley and Friedman, JJ.